       2:19-cv-02242-CSB-EIL # 18         Page 1 of 2                                          E-FILED
                                                              Tuesday, 24 December, 2019 10:09:01 AM
                                                                          Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

XINGJIAN SUN, XING ZHAO,                      )
and AO WANG,                                  )
     Plaintiffs,                              )
     v.                                       )     Case No.: 2:19-cv-2242
GARY GANG XU,                                 )
     Defendant.                               )

                              APPEARANCE OF COUNSEL


To: The clerk of court and all parties of record:

   I am admitted or otherwise authorized to practice in this court, and I appear in this
case as counsel for:

                                Defendant, Gary Gang Xu


Date: December 24, 2019


                               BY: s/James A. Martinkus
                        James A. Martinkus Bar Number: 21116 IL
                                    Attorney for Plaintiff
                             Erwin, Martinkus & Cole, Ltd.
                              411 West University Avenue
                                       P.O. Box 1098
                               Champaign IL 61824-1098
                                       (217) 351-4040
                                     FAX 217-351-4314
                          E-mails: jim.martinkus@erwinlaw.com
       2:19-cv-02242-CSB-EIL # 18         Page 2 of 2



                              CERTIFICATE OF SERVICE

     I hereby certify that on December 24, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following:

 Dr. J. F.O. McAllister                        Jonathan Little
 Alison Wilkinson                              Jessica Wegg
 McALLISTER OLIVARIUS                          SAEED AND LITTLE, LLP
 jmcallister@mcolaw.com                        jon@sllawfirm.com
 awilkinson@mcolaw.com                         jessica@sllawfirm.com
 Dr. Ann Olivarius
 McALLISTER OLIVARIUS
 aolivarius@mcolaw.com


and I hereby certify that I have mailed by United States Postal Service the document
to the following non CM/ECF participants:       None




                               BY: s/James A. Martinkus
                        James A. Martinkus Bar Number: 21116 IL
                                    Attorney for Plaintiff
                             Erwin, Martinkus & Cole, Ltd.
                              411 West University Avenue
                                       P.O. Box 1098
                               Champaign IL 61824-1098
                                       (217) 351-4040
                                     FAX 217-351-4314
                          E-mails: jim.martinkus@erwinlaw.com
